Case 3:21-cv-00831-TAD-KDM Document 44 Filed 07/21/21 Page 1 of 2 PageID #: 159




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                    MONROE DIVISION

 WESLEY S. RICKS                                          CIVIL ACTION NO. 21-0831

                                                          SECTION P
 VS.
                                                          JUDGE TERRY A. DOUGHTY

 DARREL VANNOY                                            MAG. JUDGE KAYLA D. MCCLUSKY


                                              JUDGMENT

           The Report and Recommendation of the Magistrate Judge having been considered,

 together with the document filed by Petitioner and titled “Motion for Leave to Appeal” [Doc.

 No. 43] which the Court construes as an objection to the Report and Recommendation and a

 request for a Certificate of Appealability, and, after a de novo review of the record, finding that

 the Magistrate Judge’s Report and Recommendation is correct and that judgment as

 recommended therein is warranted,

           IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Wesley S. Ricks’

 Petition for Writ of Habeas Corpus, [doc. #s 1, 6, 8], is DENIED and DISMISSED WITH

 PREJUDICE as time-barred under 28 U.S.C. § 2244(d).

           IT IS FURTHER ORDERED that Petitioner’s remaining motions, [doc. #s 12, 14, 15,

 18, 19, 22, 23, 24, 25, 26, 27, 33, 34, 35, 38], are DENIED AS MOOT.

           IT IS FURTHER ORDERED that Petitioner’s document titled “Motion for Leave to

 Appeal” [Doc. No. 43] which the Court construes as an objection to the Report and

 Recommendation and a request for a Certificate of Appealability, is DENIED. 1




 1
     The Court is filing a separate Order further addressing the Certificate of Appealability.
Case 3:21-cv-00831-TAD-KDM Document 44 Filed 07/21/21 Page 2 of 2 PageID #: 160




       MONROE, LOUISIANA, this 20th day of July, 2021.




                                            ______________________________________
                                            TERRY A. DOUGHTY
                                            UNITED STATES DISTRICT JUDGE
